Citation Nr: 1534554	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to an effective date earlier than April 5, 2001 for the grant of service connection for a psychiatric disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDING OF FACT

The Veteran's claim of entitlement to service connection for a psychiatric disability was first received by VA on April 5, 2001, more than one year after his separation from service.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 5, 2001 for the grant of service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue of entitlement to an earlier effective date.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
As to VA's duty to assist, the Board notes that all available relevant records from all sources identified by the Veteran, and for which he authorized VA to obtain, have been associated with the claims folder.  The Board notes that not all of the Veteran's Social Security Administration (SSA) records have been obtained; however, there is no indication that such documents would be relevant to his claim for an earlier effective date because such records would not tend to prove or disprove that a claim was received by VA prior to April 5, 2001.  Moreover, the Veteran has already indicated that the only documents identified as being relevant to his earlier effective date claim have already been associated with the claims file.  See August 2010 Written Argument; see also July 2015 Appellate Brief (directing attention to a letter "available in Vets [sic] file. . . .").  As such, the Board finds that VA's duty to assist with regard to obtaining relevant records has been fulfilled.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010)(holding that 38 U.S.C.A. §§ 5103, 5103A do not require all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim).  

In light of the above, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his earlier effective date claim.

II.  Earlier Effective Date

The Board finds that an earlier effective date for the grant of service connection for the Veteran's psychiatric disability is not warranted.  Under the applicable criteria, the effective date of an award of disability compensation shall be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation; otherwise, the effective date shall be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); see 38 C.F.R. § 3.400(b)(2)(i)(2014)(emphasis supplied).  For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

In the instant case, an effective date of April 5, 2001 was assigned for the award of service connection for the Veteran's psychiatric disability because this was the date that his claim was first received by VA.  This is the earliest effective date allowed by law.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(b)(2); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Although the Veteran submitted an application in May 1985 seeking service connection for a right hand disability, and also submitted an application in March 1998 seeking service connection for right hand carpal tunnel syndrome and an increased evaluation for his right hand disability, he did not express an intention to seek benefits for a psychiatric disability in either of those applications.  Thus, they cannot be considered a "claim" for service connection for a psychiatric disability.  See Roberson, 251 F.3d at 1384; see also Brokowski, 23 Vet. App. at 84. 

Moreover, none of the written communications VA received from the Veteran or his representative prior to April 5, 2001 contain an indication that the Veteran intended to apply for disability compensation benefits in connection with his psychiatric disability.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In this regard, the Board notes that in addition to the applications addressed above, VA received written communications from the Veteran or his representative in September 1996, June 1997, April 1998, September 1998, February 1999, June 1999, December 1999 and February 2000.  As with the May 1985 and March 1998 applications, none of these writings contain a request for benefits due to a psychiatric disability.  Consequently, the Board finds that these communications do not assert a "claim" that would allow for the assignment of an earlier effective date.  

The Veteran maintains that an effective date of June 12, 1985 is warranted for the grant of service connection for his psychiatric disability because he was unable to seek service connection for his psychiatric disorder within one year of separation from service due to incapacity.  See August 2010 Written Argument; see also October 2013 Written Argument; July 2015 Appellate Brief.  Thus, he argues that the provisions of 38 C.F.R. § 3.400(b)(1)(ii)(B) allow for a retroactive award of benefits.  See July 2015 Appellate Brief.  The Board finds that the Veteran is not entitled to an earlier effective date under 38 C.F.R. § 3.400(b)(1)(ii)(B) because that provision governs effective dates for an award of disability pension, not disability compensation, and thus does not apply in this instance.  Compare 38 C.F.R. § 3.400(b)(1)(ii)(B) with 38 C.F.R. § 3.400(b)(2)(i) (applicable to disability compensation awards).  

Additionally, the Veteran argues that he is entitled to an earlier effective date because VA was aware that he had applied for Social Security benefits in 1996, but did not take action at that time to establish service connection for his mental health disability or otherwise "take action on establishing service-connection for his mental health condition."  July 2015 Appellate Brief; see also August 2010 Written Argument; October 2013 Written Argument.  The Veteran also asserts that he submitted a written application for disability benefits in 1996, but that VA "traded" his completed "VA application" with an application for Social Security benefits.  See August 2013 Letter to N.K.  

The Board finds that the Veteran is not entitled to an earlier effective date for the following reasons.  First, neither VA's knowledge of the Veteran's claim for Social Security benefits nor its alleged failure to "take action on establishing service-connection for his mental health condition" creates a basis for entitlement to an earlier effective date absent a written claim seeking benefits.  See Rodriguez v. West, 189 F.3d 1351, 1353-55 (Fed. Cir. 1999) (holding that claims must be in writing, and that the Secretary's failure to provide assistance in the preparation of claims does not justify ignoring the "unequivocal command" in 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefor); see also See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam); Andrews v. Principi, 351 F.3d. 1134, 1137-38 (2003) (holding that equitable tolling principles do not apply to the assignment of an effective date under § 5110(b)(1)).  Moreover, given that the Veteran has reported on numerous occasions that he did not assert a claim for benefits for his psychiatric condition prior to 2001 (both because he was unable to do so due to incapacity or because he was advised to seek benefits from SSA), the Board does not find the Veteran's August 2013 statement that he submitted a written application for benefits to VA in 1996 to be credible, and thus affords it no probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Because the Veteran's psychiatric disability had its onset in service, service connection was established.  It does not follow, however, that the effective date of service connection be the day following service because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Therefore, under the law, there is no basis to assign an earlier effective date for service connection for a psychiatric disorder.


ORDER

An effective date earlier than April 5, 2001 for service connection for a psychiatric disorder is denied.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


